UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE:
                                    Misc. No. 08-0442 (TFH)
 GUANTANAMO BAY
 DETAINEE LITIGATION                Civil Action No. 05-2349 (RMC)




                                            ORDER

       Pending before the Court is Petitioner Ahmed Belbacha’s (ISN 290) Emergency Motion

to Reconsider and Vacate Order Dissolving Preliminary Injunction Protecting Petitioner from

Forced Repatriation to Algeria to Face Persecution, Torture, and Death, and for Other Relief.

For the reasons given in the Memorandum Opinion filed herewith, the Court

       ORDERS that the motion for reconsideration is DENIED.

       SO ORDERED.




April 19, 2010                                            /s/ Thomas F. Hogan
                                                            Thomas F. Hogan
                                                        United States District Judge